 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       JANARDHAN GRANDHE, et al.,                         Case No. 1:21-mc-00059-EPG
12                         Petitioners,
13            v.                                            ORDER
14       UNITED STATES,                                     (ECF No. 1)
15                         Respondent.
16

17           Petitioners have filed a petition to quash an Internal Revenue Service summons pursuant

18   to 26 U.S.C. § 7609(b)(2). (ECF No. 1). The case has been referred to the undersigned U.S.

19   Magistrate Judge pursuant to Local Rule 302(c)(10).

20           IT IS HEREBY ORDERED that:

21           1. Within 14 days after this order is entered, Petitioners shall serve the petition and a

22   copy of this order upon Respondent and shall file a certificate of such service within 7 days after

23   service is made.1

24           2. Within 28 days after the petition is served by Petitioners, Respondent shall file

25   and serve a response to the petition.

26
27   1
      Petitioners’ attention is also directed to 26 U.S.C. § 7609(b)(2)(B) (Petitioners must “mail by registered
     or certified mail a copy of the petition to the [party] summoned and to such office as the Secretary may
28   direct in the notice.”).
                                                           1
 1          3. If Respondent’s response to the petition is an answer, a reply shall be filed by

 2   Petitioners within 14 days after the response is filed. Any party may request oral argument by

 3   including the request in the answer or reply. If no request for oral argument is made, the petition

 4   to quash will be submitted on the papers upon the completion of briefing.

 5          4. If Respondent’s response to the petition is a motion, the motion shall be noticed for

 6   hearing before the undersigned on a regularly scheduled law and motion calendar and shall be

 7   briefed and heard in accordance with Local Rule 230.

 8
     IT IS SO ORDERED.
 9

10      Dated:     July 9, 2021                                /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
